            Case 1:20-cv-01317-SAG Document 18 Filed 02/17/21 Page 1 of 13

                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND

    WYSAN R. LONGSTREET,

      Plaintiff,

      v.                                                              Civil Action No.: SAG-20-1317

    C.O. THOMAS CUTSHALL,

      Defendant.


                                                 MEMORANDUM

           In response to this civil rights complaint, defendant Thomas Cutshall1 filed a motion to

dismiss or, in the alternative, motion for summary judgment. ECF 14. Plaintiff Wysan Longstreet

opposes the motion. ECF 17. No hearing is necessary. See Local Rule 105.6 (D. Md. 2018). For

the reasons stated below, defendant’s motion, construed as one for summary judgment, shall be

granted.

                                                 BACKGROUND

I.         Complaint Allegations

           Wysan Longstreet is an inmate committed to the custody of the Maryland Division of

Correction and confined in Roxbury Correctional Institution (“RCI”) at all times relevant to this

case. Longstreet claims that on June 2, 2017, between the hours of 3:30 a.m. and 4:30 a.m.,

Correctional Officer Thomas Cutshall approached him and poked him in the right buttock while

telling him to move his “ass before [he] fuck[s] it up for everyone else.” ECF 1 at 4. At the time

Longstreet was working in the RCI Inmate Dining Room. Id.




1
           The Clerk will be directed to correct the spelling of defendant’s name.
         Case 1:20-cv-01317-SAG Document 18 Filed 02/17/21 Page 2 of 13

        Longstreet states that Cutshall’s actions were done in plain view of the security cameras in

the dining room and in full view of Lt. Xavier.2 ECF 1 at 4. Immediately following the interaction

with Cutshall, Longstreet approached Xavier to discuss Cutshall’s behavior and to ask him to order

Cutshall to refrain from touching Longstreet in that manner again. Id.

        On June 17, 2017, between the hours of 3:30 a.m. and 4:30 a.m., Longstreet claims that he

was speaking with another inmate, Aaron McNamara, and Cutshall approached the two inmates to

tell Longstreet to stop running his mouth and “go shake [his] ass.” ECF 1 at 4. He states this

interaction was also in full view of the security cameras in the dining room. Id.

        According to Longstreet, Cutshall continued to harass him during his shifts in June of 2017,

by ordering him to return to his assigned housing unit. ECF 1 at 4. He further claims that Cutshall

attempted to get Longstreet fired by lying to his boss, Mr. Schenck. Id. at 4-5.

        After Longstreet complained about Cutshall’s treatment in an administrative remedy

procedure complaint (“ARP”), he filed a complaint pursuant to PREA3 and an investigation was

conducted by the Internal Investigation Division (“IID”). ECF 1 at 5. Detective Sergeant Kandace

Mills was assigned to conduct the IID investigation and, according to Longstreet, she said she was

friends with Cutshall. Id. Longstreet recalls that Mills told him his claims against Cutshall did

not fit his characteristics. Id.

        Following his interview with Mills, Longstreet states he was told he could not return to

work in the kitchen until the PREA investigation was completed. He recalls being told that he

would still be receiving payment for working and would still earn diminution of confinement

credits for holding a job (“industrial credits”). ECF 1 at 5. During this time, Longstreet had to

“walk through the breakfast meal line with the inmate population.” Id. He claims that each time



2
        Xavier appears to have served for a short while as an acting Lieutenant. ECF 14-4 at 6.
3
        Prison Rape Elimination Act, Pub. L. No. 108-79, 117 Stat. 972 (2003).

                                                        2
         Case 1:20-cv-01317-SAG Document 18 Filed 02/17/21 Page 3 of 13

he walked through the breakfast line, Cutshall would verbally harass him by calling him “PREA

boy.” Id. Longstreet wrote to Lt. Cutter about the harassment and called the PREA hotline to

notify Detective Mills about Cutshall’s actions. Id.

       Longstreet states that six weeks later, Cutshall started coming to Longstreet’s cell during

the 12 a.m. to 8 a.m. shift for purposes of harassing Longstreet. ECF 1 at 6. Longstreet claims

that Cutshall would have the officer in the housing unit open Longstreet’s cell door and Cutshall

would step inside the cell to threaten him. Id. These threats included a statement that Cutshall has

a brother who works at North Branch Correctional Institution (“NBCI”) and that Cutshall could

have Longstreet transferred there where Cutshall’s brother would “fuck [him] up every day [he]

was there.” Id. Longstreet also recalled that Cutshall told him he has a German shepherd that

Cutshall had trained to “bite holes in niggers” and if he was allowed to bring the dog into the

prison, he would have the dog “chew the black off [Longstreet’s] ass.” Id.

       Longstreet recalls that on the “first two times” Cutshall came into his cell, he was awakened

from sleep, but the other times he was awake as he was unable to sleep after the first two times

Cutshall came into his cell. ECF 1 at 6. Longstreet explains that his interactions with Cutshall

were particularly disturbing for him because he was molested by a “friend” of his mother’s when

he was six years old. Id. He states that his abuser would molest him while he slept on a pullout

couch and that his abuser would threaten harm to Longstreet’s mother and siblings if he told

anyone. Id. He states that when Cutshall poked him and later threatened him, “it caused my

unresolved childhood abuse to resurface months later.” Id. The triggering of his childhood trauma,

according to Longstreet, required alteration of his psychological medication and caused a long-

term issue with insomnia. Id.

       Longstreet states he wants “someone” to view the video footage mentioned in his June 25,

2017 ARP because it will support his claim that Cutshall assaulted and harassed him. ECF 1 at 7.


                                                 3
         Case 1:20-cv-01317-SAG Document 18 Filed 02/17/21 Page 4 of 13

He also seeks to have Cutshall reprimanded for assaulting him; and for someone to verify that

Cutshall has a German shepherd and a brother who works at NBCI. Id. at 8. Longstreet also wants

someone to verify that he called the PREA hotline in June and July of 2017 which would establish

he called numerous times. Id. He seeks unspecified financial compensation and to have criminal

charges filed against Cutshall. Id. Longstreet also seeks production of the IID file memorializing

Mills’s investigation into his claim and “for someone to research the Washington County,

Maryland IID records to see how many PREA claims have been filed” against Cutshall. Id. at 8-

9.

II.     Defendant’s Response

        Cutshall maintains that he never touched Longstreet in the manner described. ECF 14-3 at

2, ¶ 7 (Decl. of Thomas Cutshall). Cutshall explains that his recollection of Longstreet is that he

is a “troublemaker” because “he does not readily acknowledge and obey verbal commands when

they are issued.” Id. at 1, ¶ 3. Rather, Longstreet “often requires multiple warnings in order to get

him to obey and adhere to a given order.” Id. This is the type of incident that occurred on June 2,

2017.

        Cutshall recalls that on June 2, 2017, Longstreet caused a delay in the chow line because

he was “engaging in banter” with other inmates. ECF 14-3 at 1, ¶ 4. Cutshall gave Longstreet

“several verbal warnings to curtail his conversations” but Longstreet did not alter his behavior or

respond to the warnings. Id. at 2, ¶ 5. In light of Longstreet ignoring his warnings, Cutshall used

the antennae at the end of his “DPSCS-issued radio” to nudge Longstreet’s right arm near his

elbow, signaling that he needed to end his conversations with other inmates. Id. at ¶ 6. Cutshall

also denies sexually assaulting Longstreet during this or any other encounter, including during pat-

down searches. Id. at ¶¶ 8-10. Further, Cutshall denies harassing or threatening Longstreet.

Id. at ¶¶ 11-12.


                                                 4
          Case 1:20-cv-01317-SAG Document 18 Filed 02/17/21 Page 5 of 13

        The IID investigation report, conducted and prepared by Detective Sergeant Kandace

Mills, included an interview of Longstreet, Cutshall, Xavier, Inmate Aaron McNamara, and Inmate

Brian Hodge. ECF 14-4. Mills interviewed Longstreet at RCI on July 31, 2017. Id. at 3. During

the interview Longstreet maintained that Cutshall poked him in the right buttock with his finger

and said, “move your ass before you fuck it up for everyone.” Id. Longstreet added that Cutshall

had a habit of grabbing inmates’ genitals when searching them and that the inmates referred to him

as “Ball Jingles.” Id. Longstreet said that an inmate named Brian could confirm this but could

not provide the inmate’s last name.4 Id. Longstreet also claimed that Cutshall plays sexual games

with the inmates and that Xavier was present when Cutshall poked him with his finger. Id.

        Longstreet also told Mills that Cutshall told him on another day to “go shake your ass” and

that he took that to mean he should “go strip, go shake your ass.” ECF 14-4 at 3. Longstreet said

that an inmate by the name of McNamara was present during this encounter but could not provide

Mills with McNamara’s first name. Id. Longstreet added that Cutshall runs the chow line and

frequently makes jokes when he grabs inmates’ genitals. Id. at 4. Longstreet said other inmates

are afraid to say anything about him due to fears he will retaliate. Id.

        Mills located inmate Aaron McNamara who had been transferred to Brockbridge

Correctional Facility and subsequently released to a drug treatment program. ECF 14-4 at 5. On

May 30, 2018, Mills spoke with McNamara by phone. Id. McNamara related that he had never

had a problem with Cutshall but confirmed that he had worked with Longstreet with whom he

would occasionally talk. Id. at 5-6. McNamara told Mills that he never worked at 3 or 4 in the

morning at RCI; rather, he worked the evening shift between 3:30 p.m. and 6:00 p.m. Id. at 6.

McNamara explained that Longstreet used to work the evening shift but “then went to midnight



4
        Longstreet later told Mills that Brian’s last name was Walter but when Mills researched that name, she found
that Longstreet was never housed at RCI with an inmate named Brian Walter or Walters. ECF 14-4 at 6.

                                                         5
         Case 1:20-cv-01317-SAG Document 18 Filed 02/17/21 Page 6 of 13

shift after he made a complaint against the female officer.” Id. The information provided by

McNamara conflicts with Longstreet’s allegation in his ARP that Cutshall always harasses

McNamara. Id.

       On June 7, 2018, Mills interviewed Cutshall at the IID Western Office. ECF 14-4 at 6.

When she showed Cutshall a photo of Longstreet, Cutshall recognized him as an inmate who used

to work in food service. Id. Cutshall denied ever having a problem with Longstreet, denied

grabbing Longstreet’s genitals during frisk searches, denied poking Longstreet on his buttock, and

denied making inappropriate comments during frisk searches. Id. at 7. Cutshall explained that he

does thorough frisk searches but never uses an open hand to “grab inmate’s testicles.” Id. Cutshall

maintained that Longstreet liked to “pass stuff” to other inmates and liked to talk to other inmates

when he was supposed to be working. Id. Cutshall did recall poking Longstreet on the back of

his arm with his radio antennae and telling him to move during the meal line when Longstreet was

supposed to be working. Id.

       When asked why Longstreet might have made such allegations against him, Cutshall said

he didn’t know but thought it might be because he does thorough searches on inmates. ECF 14-4

at 7. Cutshall said he had never heard inmates calling him “Ball Jingles” but that they have called

him “the fruit Nazi” because he only allows them to take what they are allowed to have out of the

dining room. Id. Cutshall recommended that Mills talk to Inmate Hodge because he had worked

in food service at RCI since Cutshall had been stationed there. Id.

       On June 14, 2018, Mills spoke with Sgt. Joshua Xavier. ECF 14-4 at 7. Xavier described

Cutshall as “not easy going” and said that he follows the rules. Id. at 8. Xavier stated he was fine

with the way Cutshall did his job. Id. When asked if he recalled the incident on June 2, 2017,

Xavier stated that Cutshall was having a problem with the way Longstreet was doing his job

because he was not supposed to talk to other inmates while they were eating and Cutshall told him


                                                 6
         Case 1:20-cv-01317-SAG Document 18 Filed 02/17/21 Page 7 of 13

to stop. Id. Xavier recalled that Longstreet approached him and reported that Cutshall was

harassing him, but that Longstreet did not elaborate on how Cutshall was harassing him. Id.

       Xavier then recalled that Longstreet had come to him “another time” and said that Cutshall

had “poked him.” ECF 14-4 at 8. Xavier maintained that Longstreet did not elaborate beyond that

report and when Xavier spoke with Cutshall about it, Cutshall denied poking Longstreet. Id.

Xavier added that, “Inmates are not big fans of Cutshall because he doesn’t let them have what

they’re not supposed to have.” Id. at 9.

       Mills interviewed Brian Hodge, an inmate at RCI who works in food service. ECF 14-4 at

9. Hodge related that he has known Cutshall for approximately three years and described him as

“professional.” Id. Hodge explained that Cutshall “don’t let nothing go past him;” that he gets

“upset when other officers let stuff go past them;” and that “[e]verything he does is going to be by

the book.” Id. According to Hodge, Cutshall conducts thorough searches and that some inmates

complain that Cutshall grabs their genitals but “there are some officers that don’t go between the

legs” and that Cutshall “does it the way it’s supposed to be done.” Id. Hodge related that he had

been searched by Cutshall about 100 times in a year and that “everyone else avoids him but I go

to him.” Id.

       Hodge recognized a picture of Longstreet and recalled that Longstreet told him that he was

“going to get Cutshall because they were in an argument.” ECF 14-4 at 9. Hodge claimed he told

Longstreet he was not going to lie for him. Id. According to Hodge, Longstreet said he was going

to call the PREA hotline and say that Cutshall did something to him and when Longstreet asked

him if he had his back, Hodge told him no. Id. at 10. Hodge added that “[t]hose guys don’t like

Cutshall because he does his job. I’m not lying for that man.” Id.

       Mills closed the investigation after finding no evidence to substantiate the claims made by

Longstreet. ECF 14-4 at 11.


                                                 7
         Case 1:20-cv-01317-SAG Document 18 Filed 02/17/21 Page 8 of 13

III.   Opposition Response

       Longstreet maintains that there is video footage of the June 2, 2017 incident which should

be in the IID file along with statements from other inmates who witnessed the encounter. ECF 17

at 5. He explains that Mills interviewed him a second time more than one year after his first

interview because he continued to make phone calls to the PREA hotline. When she interviewed

him the second time, she indicated that she did not have a copy of his ARP showing the date and

time of the incident. Id. at 4. Mills’s report indicates that Longstreet gave her the incorrect date

during his first interview, and she reviewed video footage from June 17, 2017 instead of June 2,

2017. ECF 14-4 at 4-5. Mills inquired about viewing the June 2, 2017 video and was told there

would be a search for it, but there is nothing else in her report regarding the video. Id. Longstreet

maintains that he asked for a copy of the IID file and believes he was denied a copy because the

video surveillance for June 2, 2017 is not in the file. ECF 17 at 4.

                                   STANDARD OF REVIEW

       Defendant relies on exhibits attached to his motion. Because the court will consider

defendant’s exhibits, the Court must convert the motion to dismiss to a motion for summary

judgment. “[N]o formal notice of conversion by the district court is required in cases where it

is apparent that what is nominally a Rule 12(b)(6) motion to dismiss is subject to conversion to

a summary judgment motion—for example, where the motion is captioned in the alternative as

a motion for summary judgment and affidavits are attached to the motion.” Carter v. Balt. Cty.,

Maryland, 39 F. App’x 930, 933 (4th Cir. 2002) (per curiam).

       Pursuant to Federal Rule of Civil Procedure 56(a), “[t]he court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” The Court should “view the evidence in the

light most favorable to . . . the nonmovant, and draw all reasonable inferences in her favor without


                                                 8
         Case 1:20-cv-01317-SAG Document 18 Filed 02/17/21 Page 9 of 13

weighing the evidence or assessing the witnesses’ credibility.” Dennis v. Columbia Colleton Med.

Ctr., Inc., 290 F.3d 639, 645 (4th Cir. 2002). Importantly, “the mere existence of some alleged

factual dispute between the parties will not defeat an otherwise properly supported motion for

summary judgment; the requirement is that there be no genuine issue of material fact.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (emphasis in original).

       The court maintains an “affirmative obligation . . . to prevent factually unsupported claims

and defenses from proceeding to trial.” Bouchat v. Baltimore Ravens Football Club, Inc., 346

F.3d 514, 526 (4th Cir. 2003) (internal quotation marks omitted) (quoting Drewitt v. Pratt, 999

F.2d 774, 778-79 (4th Cir. 1993), and citing Celotex Corp. v. Catrett, 477 U.S. 317, 323-24

(1986)). “A party opposing a properly supported motion for summary judgment ‘may not rest

upon the mere allegations or denials of his pleadings,’ but rather must ‘set forth specific facts

showing that there is a genuine issue for trial.’” Id. (quoting Fed. R. Civ. P. 56(e)). A dispute of

material fact is only “genuine” if sufficient evidence favoring the nonmoving party exists for the

trier of fact to return a verdict for that party. Anderson, 477 U.S. at 249-50.

                                           ANALAYSIS

I.     Eighth Amendment - Sexual Assault

       “Section 1983 itself creates no rights,” but rather “provides a method for vindicating

federal rights elsewhere conferred.” Kendall v. City of Chesapeake, 174 F.3d 437, 440 (4th Cir.

1999) (quoting Albright v. Oliver, 510 U.S. 266, 271 (1994)); accord Doe v. Broderick, 225 F.3d

440, 447 (4th Cir. 2000). “[W]here the text and structure of a statute provide no indication that

Congress intends to create new individual rights, there is no basis for a private suit, whether under

§ 1983 or under an implied right of action.” Gonzaga Univ. v. Doe, 536 U.S. 273, 286 (2002).

Here, Congress intended with the enactment of the PREA “[t]o provide for the analysis of the

incidence and effects of prison rape in Federal, State, and local institutions and to provide


                                                  9
        Case 1:20-cv-01317-SAG Document 18 Filed 02/17/21 Page 10 of 13

information, resources, recommendations, and funding to protect individuals from prison rape.”

PREA, Pub. L. No. 108-79, 117 Stat. 972 (2003). Nothing in the PREA suggests that Congress

intended to create a private right of action for prisoners to sue for non-compliance. See Williams

v. Dovey, No. DKC-15-1891, 2016 WL 810707, at *7 (D. Md. Mar. 2, 2016) (citing cases).

       Notwithstanding the absence of an independent cause of action under PREA, permitting

the gratuitous sexual assault of inmates is not an acceptable practice under the Eighth

Amendment’s prohibition of cruel and unusual punishment. To establish an Eighth Amendment

claim, there must be evidence that the prison official subjectively “acted with a sufficiently

culpable state of mind” and that the injury or deprivation inflicted was objectively serious enough

to constitute a violation. Williams v. Benjamin, 77 F.3d 756, 761 (4th Cir. 1996). “Although

prisoners have a right to be free from sexual abuse, whether at the hands of fellow inmates or

prison guards, see Schwenk v. Hartford, 204 F.3d 1187, 1197 (9th Cir. 2000), the Eighth

Amendment’s protections do not necessarily extend to mere verbal sexual harassment.” Austin v.

Terhune, 367 F.3d 1167, 1171 (9th Cir. 2004).

       “[T]here can be no doubt that severe or repetitive sexual abuse of an inmate by a prison

office can be ‘objectively, sufficiently serious’ enough to constitute an Eighth Amendment

violation.” Boddie v. Schnieder, 105 F.3d 857, 861 (2nd Cir. 1997) (quoting Rhodes v. Chapman,

452 U.S. 337, 347 (1981)). Sexual abuse of an inmate by a prison official has no legitimate law

enforcement or penological purpose and those actions alone may meet the subjective element of

an Eighth Amendment claim. See id. (citing Hudson v. McMillian, 503 U.S. 1, 6-7 (1992)).

However, when the claim alleges incidents that are not “severe enough to be ‘objectively,

sufficiently serious’” and “the incidents [are not] cumulatively egregious in the harm they

inflicted” no Eighth Amendment claim is stated. Boddie, 105 F.3d at 861 (citing Farmer v.

Brennan, 511 U.S. 825, 833-34 (1994)). Here, Longstreet’s claim of one isolated incident


                                                10
        Case 1:20-cv-01317-SAG Document 18 Filed 02/17/21 Page 11 of 13

involving an offensive touching falls far short of the egregious type of harm prohibited by the

Eighth Amendment. Accepting his allegation as true, Longstreet’s claim does not satisfy either

the objective or subjective elements of an Eighth Amendment claim entitling Cutshall to summary

judgment in his favor.

II.    Harassment

       Verbal abuse of inmates by guards, without more, states no claim of assault. See Collins

v. Cundy, 603 F.2d 825, 827 (10th Cir. 1979); see also Carter v. Morris, 164 F.3d 215, 219, n.3

(4th Cir. 1999) (rejecting use of racial epithets as a basis for constitutional claim). However, a

threat of harm combined with action apparently designed to carry out the threat may state Eighth

Amendment claim. Hudspeth v. Figgins, 584 F.2d 1345, 1348 (4th Cir. 1978). It also may state

a claim of denial of access to courts if threats were intended to intimidate inmate from exercising

that right. Id.; see also Russell v. Oliver, 552 F.2d 115 (4th Cir. 1977). “Ultimately, a prisoner

wishing to establish an unconstitutional burden on his right of access to the courts must show

‘actual injury’ to ‘the capability of bringing contemplated challenges to sentences or conditions of

confinement before the courts.’” O’Dell v. Netherland, 112 F.3d 773, 776 (4th Cir. 1997) (quoting

Lewis v. Casey, 518 U.S. 343, 355 (1996). Harassment together with a bread and water diet and

the arbitrary use of tear gas states a claim of cruel and unusual punishment. Sweet v. S.C. Dep’t of

Corrs., 529 F.2d 854 (4th Cir. 1975); LaReau v. MacDougall, 473 F.2d 974 (2d Cir. 1972);

Landman v. Royster, 354 F. Supp. 1302 (E.D. Va. 1973).

       To make out a retaliation claim under § 1983, a showing of adversity is essential. ACLU

of Maryland, Inc. v. Wicomico Cty., Md., 999 F. 2d 780, 785 (4th Cir. 1993) (citation omitted).

“The plaintiff bears the burden of showing that the conduct at issue was constitutionally protected

and that the protected conduct was a substantial or motivating factor in the prison officials’

decision.” Graham v. Henderson, 89 F.3d 75, 79 (2d Cir. 1996) (citing Mt. Healthy City Sch. Dist.


                                                11
         Case 1:20-cv-01317-SAG Document 18 Filed 02/17/21 Page 12 of 13

Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977)). The inmate must allege facts sufficient to show

that the alleged act of retaliation had a chilling effect on his exercise of the right of access to the

courts. ACLU of Maryland, 999 F.2d at 784. The retaliatory actions must be likely to deter “’a

person of ordinary firmness’ from the exercise of First Amendment rights.” Constantine v. Rectors

& Visitors of George Mason Univ., 411 F.3d 474, 500 (4th Cir. 2006) (quoting Washington v.

Cnty. Of Rockland, 373 F.3d 310, 320 (2d Cir. 2004) (Sotomayor, J.)).

        Cutshall does not directly deny Longstreet’s allegations that he came into his cell to

threaten him with a transfer to NBCI where his brother works and with comments about his

German shepherd. Rather, Cutshall takes the position that the allegation does not state a claim.

Longstreet’s complaint is unverified and his opposition response does not include a declaration,5

nor did he include those allegations in his ARPs or in the statement of charges he filed with the

Washington County Maryland District Court. Further, Longstreet does not allege that the threats

he claims Cutshall delivered were of such a serious nature that he abandoned an otherwise

meritorious claim against Cutshall. Longstreet provides evidence to the contrary: he pursued his

PREA report vigorously through repeated phone calls to the hotline and attempted to file criminal

charges6 against Cutshall. ECF 17-1 at 4-8. To the extent the alleged threats were made, and there

is no objective evidence establishing that they were, Longstreet was not intimidated into forfeiting

any of his perceived avenues for relief. Accordingly, this claim shall be dismissed.




5
         As a general rule, when one party files a motion for summary judgment, the non-movant cannot merely
rely on matters pleaded in the complaint, but must, by factual affidavit or the like respond to the motion. Celotex
Corp. v. Catrett, 477 U.S. 317, 324 (1986); Kipps v. Ewell, 53 F.2d 564, 566 (4th Cir. 1976). A verified complaint,
however, is the equivalent of an opposing affidavit for summary judgment purposes, when the allegations contained
therein are based on personal knowledge. Davis v. Zahradnick, 600 F.2d 458, 459-60 (4th Cir. 1979). Longstreet
has provided neither.
6
        Criminal charges against Cutshall were declined by the Commissioner on April 10, 2019 due to a lack of
probable cause. ECF 17-1 at 6.

                                                        12
        Case 1:20-cv-01317-SAG Document 18 Filed 02/17/21 Page 13 of 13

                                        CONCLUSION

       For the reasons stated herein, the motion to dismiss or for summary judgment filed on

behalf of defendant Cutshall shall be granted in a separate order which follows.




February 17, 2021                                   _________/s/____________________
Date                                                Stephanie A. Gallagher
                                                    United States District Judge




                                               13
